
	
		II
		111th CONGRESS
		2d Session
		S. 3818
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow credits for the establishment of franchises with
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Help Veterans Own Franchises
			 Act.
		2.Veterans franchising credit
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business related
			 credits) is amended by adding at the end the following new section:
				
					45S.Veterans franchising
						(a)Franchisor veterans discount
				credit
							(1)In generalFor purposes of section 38, the franchisor
				veterans discount credit determined under this section for the taxable year is
				an amount equal to 50 percent of the qualified franchise fee discount provided
				by the taxpayer during the taxable year.
							(2)LimitationThe amount allowed as a credit under
				paragraph (1) with respect to the purchase of any franchise shall not exceed
				$25,000.
							(b)Veterans franchise fee credit
							(1)In generalFor purposes of section 38, the veterans
				franchise fee credit determined under this section for the taxable year is an
				amount equal to 25 percent of the qualified franchise fee paid or incurred by
				the taxpayer in connection with the purchase of a franchise in which a
				qualified franchise fee discount is offered by the franchisor.
							(2)LimitationFor purposes of paragraph (1), the amount
				of franchise fees taken into account under paragraph (1) in connection with a
				franchise shall not exceed $100,000.
							(c)Reduction where franchise not 100 percent
				veteran-OwnedIn the case of
				any franchise in which veterans do not own 100 percent of the stock or of the
				capital or profits interests of the franchisee, the credits under subsections
				(a) and (b) shall be the credit amount determined under each such subsection,
				multiplied by the same ratio as—
							(1)the stock or capital or profits interests
				of the franchise held by veterans, bears
							(2)to the total stock or capital or profits
				interests of the franchisee.
							For purposes of this subsection, the
				spouse of a veteran shall be treated as a veteran.(d)Qualified franchise fee
				discountFor purposes of this
				section, the term qualified franchise fee discount means with
				respect to a franchise arrangement—
							(1)the amount of the franchise fee offer
				listed in the most recent franchise disclosure document of the franchisor,
				over
							(2)the qualified franchise fee actually
				paid.
							(e)Qualified franchise feeFor purposes of this section, the term
				qualified franchise fee means any one-time fee required by the
				franchisor when entering into a franchise with a qualified veteran.
						(f)Other definitionsFor purposes of this section, the terms
				franchise, franchisee, franchisor,
				franchise fee, and franchise disclosure document have
				the meanings given such terms in part 436 of title 16, Code of Federal
				Regulations (as in effect on January 1, 2010).
						(g)VeteranThe term veteran has the
				meaning given such term by section 101 of title 38, United States Code.
						(h)ElectionThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable
				year.
						.
			(b)Credit To be part of general business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986 is amended by striking plus at the
			 end of paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting a comma, and by adding at the end the following new
			 paragraphs:
				
					(37)the franchisor veterans discount credit
				determined under section 45S(a), plus
					(38)the veterans franchise fee credit
				determined under section
				45S(b).
					.
			(c)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Sec. 45S. Veterans
				franchising.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2009.
			3.Publication of information by Department of
			 Veterans Affairs and Small Business AdministrationThe
			 Administrator of the Small Business Administration and the Secretary of
			 Veterans Affairs shall publicize in mailings and brochures sent to veterans
			 service organizations and veteran advocacy groups information regarding
			 discounted franchise fees under section 45S of the Internal Revenue Code of
			 1986 and other information about the program established under amendments made
			 by this Act.
		
